UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA

Criminal Action No. 99cr23O
V~ (CKK)

KEVIN S. LACY

Defendant.

ORDER

This case comes before the Court upon the receipt of a Report and Recommendation
dated September 2, 2009, from Magistrate Judge John M. Facciola. No objections to the
Magistrate Judge’s Report and Recommendation have been received by the Court.

‘€i-»

Accordingly, it is this [Q day of September, 2009,

ORDERED that the Report and Recommendation filed on September 2, 2009, in the
above-captioned case is ADOPTED. Accordingly, Defendant’s supervised release shall be
permitted to expire without further acti0n.

,. \ ~ ~ 5
Czzz, > )/ star f
COLLEEN KOLLAR-KOTELLY
United States District Judge
Copies to:
Shawn Moore, AFPD

Angela George, AUSA
Magistrate Judge John M. Facciola